                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 1 of 29


                   1   DAN TAN LAW
                   2   Daniel S Tan (Bar No. 275413)
                       info@dantanlaw.com
                   3   155 Sansome Street, Suite 500
                   4   San Francisco, CA 94104
                       Telephone: (646) 580-0080
                   5
                   6   Attorneys for Plaintiffs Marlen Mesutovich Izzetov
                       and MMI (a minor)
                   7
                   8                               UNITED STATES DISTRICT COURT
                   9                          NORTHERN DISTRICT OF CALIFORNIA
               10
               11
                              Marlen Mesutovich Izzetov,                   CASE NO. 19-3734
               12             MMI (a minor)
               13
                                     Plaintiffs,
               14                                                       COMPLAINT FOR STRICT
                                    v.                                   PRODUCTS LIABILITY,
               15
                                                                        NEGLIGENCE, BREACH OF
               16             Tesla, Inc.                           WARRANTY, PROPERTY DAMAGE,
                                                                      PERSONAL INJURY, PAIN AND
               17
                                     Defendant.                     SUFFERING, DISFIGUREMENT AND
               18                                                       SCARRING, AND LOSS OF
               19
                                                                             ENJOYMENT

               20                                                         DEMAND FOR JURY TRIAL
               21
               22             Plaintiffs, Mr. Marlen Mesutovich Izzetov (“Mr. Izzetov”) and Miss MMI (a
               23
                       minor), by and through his undersigned counsel, files this Complaint against Tesla,
               24
                       Inc. (“Defendant” or “Tesla, Inc.”), as follows:
               25
               26
               27

               28
   DAN TAN LAW
ATTORNEYS AT LAW
                         Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 2 of 29


                   1                                          THE PARTIES
                   2
                               Plaintiff Mr. Izzetov is a dual citizen of the Russian Federation and Ukraine
                   3
                   4   and resides at 188A, Grazhdanskaya Street, Simferopol, Crimea.

                   5           Plaintiff Miss MMI (a minor) is a dual citizen of the Russian Federation and
                   6
                       Ukraine and resides at 188A, Grazhdanskaya Street, Simferopol, Crimea.
                   7
                   8           On information and belief, Defendant Tesla, Inc. is a corporation organized
                   9   under the laws of Delaware with its principal place of business at 3500 Deer Creek
               10
                       Road, Palo Alto, California 94304, U.S.A.
               11

               12
               13                                    JURISDICTION AND VENUE
               14
                               This is a civil action for products liability, breach of warranty, property
               15
               16      damage, and personal injury for personal injuries sustained, including but not limited
               17      to pain, suffering, permanent disfigurement and scarring, and loss of enjoyment of
               18
                       life.
               19
               20              This Court has jurisdiction over this action under 28 U.S.C. §1332(a)(2) being
               21
                       a civil action between citizens of a state and the citizens or subjects of a foreign
               22
                       country, and the matter in controversy exceeds US$75,000. Venue is proper in this
               23
               24      judicial district under 28 U.S.C. § 1391.
               25
                               Venue in this District is proper pursuant to 28 U.S.C. §1391, in that the
               26
                       Defendant or its agents, or certain of them, reside or may be found here, and the
               27

               28      Defendant transacts business in this District. 28 U.S.C. § 1391(a)(1), (2).
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                   2   WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 3 of 29


                   1          Defendant Tesla, Inc. is subject to this Court’s personal jurisdiction because
                   2
                       the Defendant is headquartered in this District, has a substantial presence in this
                   3
                   4   District, and conducts a significant portion of its business in this District.

                   5
                   6
                                                          BACKGROUND FACTS
                   7
                   8   Summary of Facts
                   9
                              1.    Plaintiff Mr. Izzetov is the owner of a “Model X”, a luxury electric
               10
               11      vehicle produced by Defendant Tesla, Inc. Mr. Izzetov purchased the vehicle

               12      through his agent, Mr. Filonenko, who purchased the vehicle on December 7, 2017
               13
                       from a car retailer in Prague, Czech Republic and registered it in his name (the “Tesla
               14
               15      Model X”). At all times, Mr. Izzetov possessed and used the vehicle in question.

               16
                              2.    At all times relevant to this action, Defendant Tesla, Inc. designed,
               17
               18
                       manufactured, marketed, distributed, sold, leased, and warranted luxury electric

               19      vehicles, including the Tesla Model X at issue in this Complaint.
               20
                              3.    This Complaint concerns serious, traumatic, scarring, psychological,
               21
               22      and personal injuries to Mr. Izzetov’s then five-year-old daughter and co-plaintiff
               23
                       MMI following the foreseeable use by MMI of the front passenger door of the Tesla
               24
                       Model X that resulted in MMI’s finger being trapped, crushed and broken by a
               25
               26      powerful, automatically-retracting plastic latch that forms part of the locking
               27

               28
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                   3     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 4 of 29


                   1   mechanism that is built into the metal doorframe of the front passenger door of the
                   2
                       Tesla Model X.
                   3
                   4          4.    Defendant Tesla, Inc. has gained a reputation for pushing the envelope
                   5
                       in automotive design. Over time, and notwithstanding several well-publicized safety
                   6
                   7   issues, Defendant has attracted a loyal following. Indeed, Mr. Izzetov considered

                   8   himself to be one such loyal customer of Tesla, Inc..
                   9
                              5.    However, the front door locking mechanism on the “Model X”
               10
               11      produced by Defendant Tesla, Inc. is defective, and unreasonably dangerous.
               12
                              6.    Plaintiffs Mr. Izzetov and MMI bring this strict products liability,
               13
               14      negligence, breach of warranty, and personal injury action for injuries sustained to
               15
                       MMI, including but not limited to pain, suffering, permanent disfigurement,
               16
                       scarring, loss of enjoyment of life, for property damage incurred during the
               17
               18      extraction of MMI’s finger from the Tesla Model X by emergency services, and for
               19
                       putative damages.
               20
               21             7.    The products liability action includes claims under theories of strict
               22
                       liability, negligence (including general negligence, gross negligence, and reckless
               23
                       conduct), and breach of warranty, which arise out of Defendant Tesla Inc.’s faulty
               24
               25      design, selection, inspection, testing, manufacture, assembly, equipping, marketing,
               26
                       distribution, supply and sale of a defective, and unreasonably dangerous, automobile
               27
                       and automobile door locking mechanism.
               28
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                4      WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 5 of 29


                   1   The Tesla Model X
                   2
                   3
                              8.    This Complaint concerns a dangerous malfunction affecting the front

                   4   passenger door locking mechanism of the Model X electric vehicle produced by
                   5
                       Defendant Tesla, Inc.
                   6
                   7          9.    The Tesla Model X is an innovative, mid-sized, all-electric, luxury,
                   8
                       sports utility vehicle (“SUV”).
                   9
               10             10.   On its website, Defendant Tesla, Inc. describes the Tesla Model X as
               11
                       “the safest SUV ever built”. (https://www.tesla.com/modelx)
               12
               13
               14
                       The Tesla Model X’s door locking mechanism
               15
               16             11.   One of the unique features of the Tesla Model X is the design and
               17
                       operation of its doors, which are all powered by electric motors. Whereas the Tesla
               18
               19
                       Model X’s rear doors are of a so-called “falcon wing” design that open upwards, the

               20
               21
               22
               23
               24
               25
               26
               27

               28
   DAN TAN LAW                                                           COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                               5      WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                      DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 6 of 29


                   1   front driver and front passenger doors are, as with most cars, hinged at the front and
                   2
                       open at a conventional angle.
                   3
                   4          12.   However, the Tesla Model X’s front doors differ from more mainstream
                   5
                       vehicles in that they employ electric motors so that the doors can open and close
                   6
                   7   with a minimum of human physical effort.

                   8
                              13.   When activated, the Tesla Model X’s front doors partially open
                   9
                       between 20 degrees and 45 degrees, “depending on obstacles detected by sensors”.
               10
               11      (Tesla Model X Owner’s Manual, p.7).
               12
                              14.   The front doors of the Tesla Model X can be controlled by a sensor on
               13
               14      the door handle, which sends an input to the electric motors that open and close the
               15
                       door. When operating normally, a deliberate human touch to the door handle will
               16
                       cause the electric motor to open the door to between 20 degrees and 45 degrees. The
               17
               18      human operator can then manually open the door further without the assistance of
               19
                       the electric motor.
               20
               21             15.   At the heart of this Complaint, the door locking mechanism (the
               22
                       “Locking Mechanism”) in both the front driver and front passenger doors of the
               23
                       Tesla Model X contains a powerful—and highly dangerous—automatically-
               24
               25      retracting plastic latch (the “Latch”) that slides into the back edge of the metal
               26
                       doorframe when the Tesla Model X’s front door is opened. The Latch is a moving
               27

               28
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 6     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 7 of 29


                   1   part made of metal and is hollow, with a hole in the middle large enough to fit a
                   2
                       human finger.
                   3
                   4          16.     When the front door operates correctly, the Latch retracts into the
                   5
                       Locking Mechanism and is safely contained within the back edge of the doorframe
                   6
                   7   prior to the door opening for the occupant to enter.

                   8
                              17.     However, normal use of the Tesla Model X’s front door can also cause
                   9
                       a dangerous malfunction that results in the Latch (and the hollow part thereof) being
               10
               11      exposed on the back edge of the doorframe—and then automatically retracting into
               12
                       the Locking Mechanism—all while the door is open.
               13
               14
               15
                       The Incident
               16
               17             18.     On May 9, 2018, in the city of Simferopol in Crimea, Plaintiff
               18
                       Mr. Izzetov, his wife Mrs Leila Ismailovna Izzetova, and their two young children
               19
               20      were about to get into the Tesla Model X.

               21
                              19.     Mr. Izzetov entered the Tesla Model X through the front driver’s door,
               22
               23      which operated normally. Mr. Izzetov’s wife, who was holding the couple’s six-

               24      month-old younger daughter, was by the passenger door, preparing to enter the
               25
                       vehicle. Plaintiff MMI was standing next to her mother in front of the passenger
               26
               27

               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  7     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 8 of 29


                   1   door. In order to open the passenger door of the Tesla Model X, MMI pressed the
                   2
                       passenger door handle that automatically opens the passenger door.
                   3
                   4          20.   The passenger door opened to approximately 20 degrees in response to
                   5
                       MMI’s input to the door handle. MMI then proceeded to manually open the door by
                   6
                   7   pulling the back edge of the front doorframe towards her.

                   8
                              21.   The Locking Mechanism and Latch on the back edge of the doorframe
                   9
                       were at the MMI’s hand height as she reached out to touch the door.
               10
               11
                              22.   The Latch should be flush with the back edge of the doorframe
               12
                       whenever the door is open, thereby rendering it safely contained within the Locking
               13
               14      Mechanism.
               15
                              23.   However, unbeknownst to Mr. Izzetov, his wife, or MMI, as a result of
               16
               17      a malfunctioning of the Locking Mechanism, the Latch had not safely retracted
               18      within the doorframe prior to the door opening.
               19
               20             24.   As a result of placing her hand on the back edge of the door frame,

               21      MMI’s finger was placed unintentionally in the hollow space of the Latch, which
               22
                       then began to automatically retract into the Locking Mechanism. What effectively
               23
               24      happened was that the Latch was set as a trap in the shape of the ring, which then
               25      started retracting into the doorframe, crushing and cutting anything that might have
               26
                       been caught in it.
               27

               28
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                8        WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 9 of 29


                   1          25.   MMI’s finger got trapped in the Latch, which continued to retract
                   2
                       automatically into the Locking Mechanism, pulling MMI’s finger inside the Locking
                   3
                   4   Mechanism with it so that the top of MMI’s finger became embedded inside the

                   5   Tesla Model X’s metal door frame.
                   6
                   7          26.   MMI screamed in pain as her finger was crushed in the Locking

                   8   Mechanism. Such was the force exerted by the Latch as it retracted into the
                   9
                       Mechanism, Mr. Izzetov feared that his daughter’s finger would be dismembered.
               10
               11             27.   Before the emergency services arrived, Mr. Izzetov tried in vain to
               12
                       release his daughter’s finger from the Locking Mechanism using pliers and
               13
                       screwdrivers.
               14
               15
                              28.   To compound the danger to MMI, the Tesla Model X’s automatic door
               16
                       closing mechanism repeatedly activated while MMI’s finger was still trapped in the
               17
               18      Latch. Mr. Izzetov and several bystanders therefore had to forcibly hold open the
               19
                       front passenger door in order to prevent it from automatically closing and crushing
               20
                       MMI’s arm.
               21
               22
                              29.   Initially, first responders from Simferopol’s emergency services tried
               23
                       to release MMI’s finger by removing the bolts in the Locking Mechanism. When
               24
               25      this did not succeed in reducing the pressure of the Latch on MMI’s finger, the
               26
                       emergency services had no choice but to cut through the Locking Mechanism itself.
               27

               28
   DAN TAN LAW                                                           COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                9     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                      DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 10 of 29


                   1            30.   The cutting operation to release MMI’s finger was inherently
                   2
                       dangerous, because the sawing occurred approximately one eighth of an inch from
                   3
                   4   MMI’s finger.

                   5
                                31.   Ultimately, it took the emergency services in Simferopol two hours
                   6
                   7   using specialist metal-cutting equipment to cut through the Tesla Model X’s

                   8   doorframe and the Locking Mechanism in order to release MMI’s finger from the
                   9
                       Latch.
               10
               11               32.   However, the emergency services considered that there was no other
               12
                       way to safely release the MMI’s finger before she suffered further injury. By this
               13
                       stage, the MMI was also in a state of shock and needed immediate hospital treatment.
               14
               15
                                33.   This horrifying and protracted scene was recorded on video by
               16
                       bystanders, including a member of the emergency services.
               17
               18               34.   Having finally cut her finger free of the Tesla Model X, MMI was
               19
                       immediately rushed to hospital, where she was treated for a fracture of her third
               20
               21      finger and received stitches.
               22
                                35.   As a consequence of the Incident, MMI has been left afraid to ride in
               23
               24      the Tesla Model X and is scared of car doors in general.
               25
                                36.   The Tesla Model X was designed, developed, manufactured, tested,
               26
               27      marketed, distributed and sold by Defendant Tesla, Inc.. Mr. Izzetov made no

               28      alterations to the Tesla Model X. At the time of the Incident, to the best of Mr.
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 10    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 11 of 29


                   1   Izzetov’s knowledge, the Tesla Model X was in the same essential condition as when
                   2
                       it left Defendant Tesla, Inc.’s control.
                   3
                   4          37.   Upon information and belief, the Incident and MMI’s injuries occurred
                   5
                       as a result of defects in the Tesla Model X’s Locking Mechanism, including the
                   6
                   7   Latch, which existed at the time of the Incident and about which Defendant

                   8   Tesla, Inc. knew or should have known.
                   9
                              38.   The injuries sustained by MMI would not have occurred but for the
               10
               11      defects present in the Tesla Model X and its component parts on May 9, 2018, as
               12
                       those defects prevented a normal, safe and expected operation of the Locking
               13
                       Mechanism at the time of the Incident and caused MMI’s finger to become trapped
               14
               15      and crushed in the Latch, causing her third finger to be fractured.
               16
                              39.   Additionally, the Tesla Model X was damaged during the Incident as a
               17
               18      result of the emergency services having to use specialist metal-cutting equipment to
               19
                       free his daughter’s finger from the Latch and Locking Mechanism.
               20
               21             40.   Defendant Tesla, Inc. is liable on the basis of products liability, breach
               22
                       of warranty, and personal injury action for injuries sustained.
               23
               24
               25
                       Defendant Tesla Inc.’s denial of the existence of a defect or risk of injury
               26
               27             41.   On May 11, 2018, Plaintiff Mr. Izzetov emailed Defendant Tesla, Inc.’s
               28
                       customer support team.
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  11    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 12 of 29


                   1          42.      In his email, Mr. Izzetov detailed the Incident that resulted in his
                   2
                       daughter’s injuries. Mr. Izzetov attached a video of the Incident recorded on a smart
                   3
                   4   phone, photographs of the Incident and MMI’s treatment at the hospital, and an x-

                   5   ray of his daughter’s finger that was broken in the Incident.
                   6
                   7          43.      Mr. Izzetov demanded that Defendant Tesla, Inc. conduct a “most

                   8   serious investigation” into the Incident “to make sure that none of the other Tesla
                   9
                       car owners would find themselves in a similar situation”.
               10
               11             44.      Further, Mr. Izzetov stated that he was “open to discussing your
               12
                       proposal for addressing my situation, including compensation”, failing which Mr.
               13
                       Izzetov stated that he would escalate the matter, including by commencing a lawsuit
               14
               15      if necessary.
               16
                              45.      On 17 May 2018, Defendant Tesla, Inc. emailed Mr. Izzetov
               17
               18      (mistakenly addressing him as Mr. Filonenko) to request further information
               19
                       regarding the Incident. In response, Mr. Izzetov emailed further information and
               20
                       received an email from Defendant Tesla, Inc. on 18 May 2018 confirming that the
               21
               22      Incident was under investigation.
               23
                              46.      It is response dated May 29, 2018, Defendant Tesla, Inc. reiterated its
               24
               25      “deepest sympathy for the traumatizing event your daughter and family had to
               26
                       endure”. Tesla, Inc. also thanked Mr. Izzetov for sending data so that Defendant
               27
                       could investigate the Incident.
               28
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                   12    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 13 of 29


                   1          47.   Defendant thereafter proceeded to summarily dismiss Mr. Izzetov’s
                   2
                       concerns, stating: “After such a thorough investigation by our technicians and
                   3
                   4   discussions with our engineers, we have nevertheless reached the conclusion that

                   5   your vehicle worked as designed and we therefore cannot take any responsibility for
                   6
                       the incident.”
                   7
                   8          48.       Incredibly, Defendant then referred Mr. Izzetov to page 9 of the Tesla
                   9
                       Model X Owner’s Manual and in particular the following warning:
               10
               11            Warning: Whenever a front door is partially open (approximately 20°) as you
                             are opening or closing the associated falcon wing door, you MUST keep your
               12
                             hands (or any object) away from the opening edge of the front door. When a
               13            falcon wing door passes by a partially opened front door, the distance
                             between the two doors is very narrow. Objects, such as hands or fingers,
               14
                             placed in this area, are not detected by sensors and can therefore become
               15            pinched between the doors. To avoid bodily injury, it is a good practice to
               16
                             keep your hands away from the front door whenever you are opening or
                             closing a falcon wing door.
               17
                              49.   As is plainly evident, this warning does not concern the operation of the
               18
               19      front doors of the Tesla Model X. Rather, as the language expressly provides, the
               20
                       warning relates to the operation of the front doors in conjunction with the rear
               21
                       “falcon wing” doors.
               22
               23             50.   The warning referred to by Defendant Tesla, Inc. plainly has nothing to
               24
                       do whatsoever with the operation of the Tesla Model X’s front doors when being
               25
               26      used independently of the rear doors. Even more blatantly, the warning has nothing
               27      to do with the Latch or Locking Mechanism in the front doors.
               28
   DAN TAN LAW                                                               COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                   13     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                          DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 14 of 29


                   1          51.   At the end of May 2018, Plaintiff Mr. Izzetov had a telephone
                   2
                       conversation with Ms. Marjolein Mous, a customer services representative at a Tesla
                   3
                   4   service center in Amsterdam (Burgemeester Stramanweg 122, 1101 EN,

                   5   Amsterdam, Netherlands). Ms. Mous offered an apology and unspecified gift on
                   6
                       behalf of Defendant Tesla, Inc.. Ms. Mous also promised to call Mr. Izzetov back
                   7
                   8   to discuss compensation, but never did so.
                   9
               10
               11      Tesla dealership tells Plaintiff Mr. Izzetov there is a dangerous defect

               12
                              52.   On August 16, 2018, Plaintiff Mr. Izzetov visited the Tesla Motors
               13
               14      Store and Service Center in Berlin, Germany (“Tesla Berlin Service Center”).

               15
                              53.   At the Tesla Berlin Service Center, Mr. Izzetov had a conversation
               16
                       regarding the Incident with an employee of the service center called Mr. Patrick
               17
               18      Paczkowski, whose job title is “Service Advisor”.
               19
                              54.   Mr. Paczkowski told Mr. Izzetov that Defendant Tesla, Inc. was aware
               20
               21      of the malfunctioning Locking Mechanism and Latch that injured MMI during the
               22
                       Incident. Mr. Paczkowski further stated that Defendant Tesla, Inc. was planning a
               23
                       recall of all Model X vehicles in 2019 so that the defect could be rectified.
               24
               25
                              55.   In September 2018, an employee of the Tesla Berlin Service Center
               26
                       called Mr. Izzetov and offered to repair free of charge the damage to the Tesla
               27

               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 14     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 15 of 29


                   1   Model X caused by the Incident. Mr. Izzetov refused this offer and stated that he
                   2
                       intended to commence legal proceedings against Defendant Tesla, Inc.
                   3
                   4          56.   Since Mr. Izzetov first made his complaint regarding the Locking
                   5
                       Mechanism to Tesla on May 11, 2018, Tesla has not recommended that the vehicle
                   6
                   7   not be driven pending repair of the Locking Mechanism and Latch.

                   8
                       Correspondence with Tesla’s Legal Counsel
                   9
               10             57.   On November 2, 2018, Plaintiff’s counsel wrote to Tesla’s legal
               11
                       department in Palo Alto requesting that Tesla “work with us to find a solution”
               12
                       regarding the Incident and Plaintiffs’ injuries, failing which Plaintiffs would
               13
               14      commence this action. Plaintiff’s counsel also provided to Tesla’s legal department
               15
                       a video of the Incident and a draft copy of this complaint. Plaintiff’s intent in sending
               16
                       a draft complaint, rather than filing suit immediately, was to engage in a constructive
               17
               18      discussion of the issues.
               19
                              58.   On November 16, 2018, Tesla’s Managing Counsel, Mr. Ryan A.
               20
               21      McCarthy sent a letter in response to Plaintiff’s counsel. Shockingly, Tesla
               22
                       expressed absolutely no concern whatsoever that a five-year old child had somehow
               23
                       suffered injuries using a Tesla vehicle. Rather, the letter falsely claimed that Mr.
               24
               25      Izzetov “refused” to bring the Model X to a Tesla service center for inspection after
               26
                       the Incident. In fact, as explained above, the Model X was inspected at the Tesla
               27
                       Berlin Service Center on August 16, 2018. Tesla’s letter went on to deny knowledge
               28
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  15     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 16 of 29


                   1   of the type of malfunction described in the draft complaint, despite Mr. Izzetov’s
                   2
                       previous correspondence, attaching video evidence, clearly alerting Tesla of the
                   3
                   4   Incident and the nature of the malfunction affecting the Locking Mechanism and

                   5   Latch. In addition to gratuitous and irrelevant attacks on Mr. Izzetov’s character,
                   6
                       Mr. McCarty also made the bizarre claim that the Model X would have to be
                   7
                   8   inspected in San Francisco and that car that was for personal family use would have
                   9   to be preserved in the same post-incident condition and undriven while Tesla did
               10
                       nothing in response to several complaints by Mr. Izzetov—all transparent tactics
               11

               12      designed to prevent the plaintiffs from seeking legal redress for the harm that they
               13      had suffered.
               14
               15             59.   Mr. McCarty’s response showed no desire on the part of Tesla to work

               16      with Mr. Izzetov to identify the problem or to find out how a child nearly lost her
               17
                       finger to a Tesla vehicle.
               18
               19             60.   On December 21, 2018, Plaintiff’s counsel wrote back to
               20
                       Mr. McCarthy, expressing astonishment at the callous tone and approach of Tesla’s
               21
               22      November 16 letter, which was not “befitting of a progressive ‘safety-first’ company

               23      like Tesla, whose primary concern should be its customers and the safe operation of
               24
                       its ground-breaking products”. While expressing disappointment at the nature of
               25
               26      Tesla’s response, Plaintiff’s counsel offered clarificatory information “in order to

               27      ensure that you have the complete picture, to encourage Tesla to finally engage
               28
   DAN TAN LAW                                                           COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                16    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                      DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 17 of 29


                   1   constructively with [Plaintiffs], and to urge Tesla to work with [Plaintiff’s counsel]
                   2
                       to determine if there is indeed a safety issue and why a five-year old somehow
                   3
                   4   managed to be injured in the course of using a Tesla vehicle”.

                   5
                              61.   In particular, Plaintiff’s counsel explained inter alia that: (1) Tesla had
                   6
                   7   knowledge of the existence of the malfunction at issue in this dispute as a result of

                   8   Mr. Izzetov’s email to Tesla dated June 6, 2018 attaching a video capturing the
                   9
                       malfunction actually occurring, and the physical inspection of the Model X by the
               10
               11      Tesla Berlin Service Center on August 16, 2018; and (2) following the inspection of

               12      the Model X at the Tesla Berlin Service Center on August 16, 2018, Mr. Izzetov had
               13
                       declined Tesla’s offer – apparently made in final settlement of the dispute – to repair
               14
               15      the Model X for free, but without the payment of compensation. As Plaintiff’s

               16      counsel stated in the letter, Mr. Izzetov “was within his rights to refuse such an unfair
               17
                       settlement offer”.
               18
               19             62.     Plaintiff’s counsel ended the December 21 letter to Tesla by
               20
                       emphasizing that Plaintiffs strongly preferred amicable settlement to litigation of the
               21
               22      dispute:

               23
                            With these clarifications, we ask once more that Tesla work with us to reach
               24           an amicable solution to this dispute, including on the issues of fair
                            compensation for the injury to [MMI] and vehicle repair.
               25
                            Finally, we would respectfully remind you that Mr. Izzetov is in good faith
               26
                            seeking to bring a harmful defect to Tesla’[s] attention so that he and his young
               27           daughter are properly compensated and, just as importantly, so that no one else
                            has to go through the ordeal that [MMI] did, or worse. We trust that Tesla’s
               28           next response will be in the same spirit.
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  17     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 18 of 29


                   1
                   2          63.   On January 9, 2019, Tesla replied to Plaintiff’s letter of December 21,
                   3
                       2018. Tesla stated that “it is highly unfortunate that your client’s daughter was
                   4
                       injured, and we sincerely hope she has recovered”, but went on to insist that there
                   5
                   6   was no defect. Tesla offered to repair the damaged door “as a goodwill gesture” and
                   7
                       stated that it would consider a demand for compensation.
                   8
                   9          64.   On January 24, 2019, Plaintiff’s counsel wrote to Tesla requesting that
               10      Mr. Izzetov be granted an in-person meeting at Tesla’s offices with (1) a member of
               11
                       Tesla’s legal team; (2) a Tesla employee with technical knowledge of the alleged
               12
               13      defect or operation of the Locking Mechanism and Latch; and (3) a senior executive
               14      from the relevant commercial unit, so that Mr. Izzetov could explain his position and
               15
                       explore resolution of the matter.
               16
               17             65.   The same day, January 24, 2019, Tesla wrote to Plaintiff’s counsel to
               18
                       reject Mr. Izzetov’s request for an in-person meeting. Instead, Mr. McCarthy made
               19
               20      clear that unless there was new information, there was nothing that the parties could
               21      fruitfully discuss:
               22
               23               Your client is welcome to articulate his position in a letter/email to my
                                attention and I will confer with our relevant business units and engineers
               24               to see what we can do if there is new information that causes us to
               25               reevaluate the situation. The issue is fairly clear, as we’ve discussed in
                                our correspondence, and I’ve assumed that his position has been relayed
               26               by and through you, his counsel, but perhaps there’s more he thinks he
               27               can shed light on. Alternatively, if you host a conference call, I suppose I
                                could call in and listen to your client’s position and we’ll see where that
               28               goes. However, I don’t see value in meeting with your client simply so he
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 18    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 19 of 29


                   1            can re-state what he and you have said, and then cause him frustration
                   2            when we re-state what we’ve said already, and I’m disinclined to expose
                                my colleagues to that exercise as they are very busy making the safest cars
                   3            on the road and running our business.
                   4
                   5          66.   Tesla’s refusal to take steps to properly under the incident, to take
                   6
                       proper steps to investigate what might have gone wrong, and to address the defect
                   7
                       on the Tesla X, and offer any compensation for MMI’s injuries leave the plaintiffs
                   8
                   9   with no choice but to commence this action.
               10
                                                                   COUNT I
               11

               12                                     (STRICT PRODUCTS LIABILITY)
               13
                              67.       Plaintiffs reallege and incorporate by reference all allegations in all
               14
                       preceding paragraphs as if fully set forth herein.
               15
               16             68.   At all relevant times herein, Defendant Tesla, Inc. is strictly liable in
               17
                       tort for placing a defective and unreasonably dangerous product into the stream of
               18
               19      commerce that causes harm and injury to the person.
               20
                              69.   At all relevant times herein, the Tesla Model X and its Latch and/or
               21
               22      Locking Mechanism was defective and unreasonably dangerous as to its design,

               23      manufacture, distribution and warnings, causing the Tesla Model X to be in defective
               24
                       condition that made it unreasonably dangerous for its intended use.
               25
               26             70.   Thus, Defendant Tesla, Inc. is subject to strict liability under the laws
               27
                       of California.
               28
   DAN TAN LAW                                                               COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                    19    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                          DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 20 of 29


                   1          71.     At all relevant times herein, the Tesla Model X was being used in an
                   2
                       intended and/or reasonably foreseeable manner. Plaintiffs neither misused nor
                   3
                   4   materially altered the Tesla Model X, and upon information and belief, the Tesla

                   5   Model X was in the same or substantially similar condition that it was in at the time
                   6
                       of purchase.
                   7
                   8          72.     At all times relevant herein, the Tesla Model X is and was defective and
                   9
                       unreasonably dangerous because it was designed, manufactured and sold with a
               10
               11      Locking Mechanism and Latch that malfunctions, including during the Incident.

               12      Tesla manufactured, distributed, and sold the Tesla Model X, the product contained
               13
                       a manufacturing defect when it left Tesla’s possession, the plaintiffs were harmed
               14
               15      and a substantial factor in causing such harm was the product’s defect.

               16
                              73.     At all relevant times, Defendant Tesla, Inc. had a duty to warn users of
               17
               18
                       the dangers associated with the Tesla Model X and its Latch and/or Locking

               19      Mechanism. However, Defendant Tesla, Inc. failed to provide sufficient or adequate
               20
                       instructions or warnings of potential safety hazards. Tesla manufactured, distributed,
               21
               22      and sold the Tesla Model X, the product had potential risks that were known or

               23      knowable in light of scientific knowledge that was generally accepted in the
               24
                       scientific community at the time of manufacture, distribution and sale. These
               25
               26      potential risks presented a substantial danger when the produce it used or misused

               27      in an intended or reasonably foreseeable way. Ordinary consumers would not have
               28
   DAN TAN LAW                                                              COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  20     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                         DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 21 of 29


                   1   recognized these potential risks, and Tesla failed to adequately warn or instruct of
                   2
                       the potential risks. As a result the plaintiffs were harmed and the lack of sufficient
                   3
                   4   instructions or warnings was a substantial factor in causing name of plaintiff's harm.

                   5
                              74.   At all relevant times herein, Defendant Tesla, Inc. failed to design,
                   6
                   7   manufacture, and/or sell a product that was safe for its intended use, or otherwise.

                   8   Tesla manufactured, distributed, and sold the Tesla Model X, and the product failed
                   9
                       to perform safely as an ordinary consumer would have expected it to perform when
               10
               11      used or misused in an intended or reasonably foreseeable way. The plaintiffs were

               12      harmed and a substantial factor in causing such harm was the product’s failure to
               13
                       perform safely. Alternatively, Tesla fails to prove that the benefits of the product’s
               14
               15      design outweighs the risks of the design.

               16
                              75.   As a direct and proximate result of Defendant Tesla, Inc.’s breaches
               17
               18
                       complained herein, Mr. Izzetov suffered property damages and MMI has incurred

               19      serious and permanent injuries, including a broken finger, scarring, excruciating
               20
                       physical pain and suffering, mental anguish and emotional distress from the Incident.
               21
               22                                                COUNT II
               23
                                                             (NEGLIGENCE)
               24
                              76.    Plaintiffs reallege and incorporate by reference all allegations in all
               25
               26      preceding paragraphs as if fully set forth herein.
               27

               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                   21   WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 22 of 29


                   1          77.   At all times relevant herein, Defendant designed, manufactured,
                   2
                       inspected, installed and repaired the Tesla Model X and its components, including
                   3
                   4   but not limited to, the Latch and the Locking Mechanism.

                   5
                              78.   At all times relevant herein, Defendant Tesla, Inc. owed Plaintiffs a
                   6
                   7   duty of reasonable care to design, manufacture, supply, install, inspect and repair the

                   8   Tesla Model X and its components, including the Latch and Locking Mechanism, so
                   9
                       that users and occupants would not be exposed to an unreasonable risk of injury
               10
               11      during foreseeable use.

               12
                              79.   At all relevant times herein, as designed, manufactured, supplied,
               13
                       installed, inspected, and repaired by Defendant Tesla, Inc., the Tesla Model X is and
               14
               15      was defective, unreasonably dangerous, and unsafe for foreseeable users and
               16
                       occupants because the Latch and/or Locking Mechanism is and was inadequately
               17
               18
                       designed and constructed, and failed to operate in the safe manner that a reasonable

               19      consumer would expect in foreseeable use of the Tesla Model X.
               20
                              80.   At all relevant times, the Defendant Tesla, Inc. was, at a minimum,
               21
               22      negligent in designing, manufacturing, supplying, installing, inspecting and
               23
                       repairing the Tesla Model X, and/or failing to provide adequate warning of the
               24
                       substantial danger posed by the Latch and Locking Mechanism during foreseeable
               25
               26      use, which ordinary consumers would not have recognized.
               27

               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 22     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 23 of 29


                   1          81.   The Defendant Tesla, Inc.’s negligence in developing, designing,
                   2
                       manufacturing, supplying, installing, inspecting, testing, promoting, distributing,
                   3
                   4   selling, and/or servicing the Tesla Model X made the Tesla Model X unreasonably

                   5   dangerous.
                   6
                   7          82.   At all relevant times, Tesla sold and distributed and continues to sell

                   8   and distribute Tesla Model X models without providing adequate warnings as to the
                   9
                       substantial danger posed by the Latch and Locking Mechanism.
               10
               11             83.   Defendant Telsa, Inc. has failed to comply with its duty to be
               12
                       knowledgeable and to discover risks associated with its product. Even after
               13
                       Mr. Izzetov informed Telsa, Inc. about the defect, Telsa, Inc. has failed to warn its
               14
               15      consumers about the defect that has been brought to its attention.
               16
                              84.   As a proximate and direct result of the Defendant Tesla, Inc.’s
               17
               18      negligence, MMI has been injured and damaged as more fully set forth above, in
               19
                       amounts to be determined at trial.
               20
               21
               22
               23
               24
               25
               26
               27

               28
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                23     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 24 of 29


                   1                                            COUNT III
                   2
                                                (BREACH OF IMPLIED WARRANTIES)
                   3
                   4          85.    Plaintiffs reallege and incorporate by reference all allegations in all

                   5   preceding paragraphs as if fully set forth herein.
                   6
                   7          86.    At all times relevant herein, Defendant Tesla, Inc. is and was a

                   8   “merchant” with respect to the Tesla Model X at issue in this Complaint.
                   9
                              87.    At all times relevant herein, Defendant Tesla, Inc. manufactured and
               10
               11      sold the Tesla Model X as “good” within the meaning of the relevant statutory
               12
                       provisions.
               13
               14             88.    Consequently, at the time of its sale, Defendant Tesla, Inc. impliedly
               15
                       warranted that the Tesla Model X was merchantable, including that it was fit for its
               16
                       ordinary purposes as safe passenger vehicles that it could pass without objection in
               17
               18      the trade, and that it was adequately contained, packaged, and labeled.
               19
                              89.    At all times relevant herein, Defendant Tesla, Inc. breached the implied
               20
               21      warranty of merchantability because the Tesla Model X was not fit for the ordinary
               22
                       purposes for which it was anticipated to be used—namely as a safe passenger
               23
                       automobile.
               24
               25             90.    Specifically, the Tesla Model X was unreasonably dangerous and
               26
                       defective because it was designed, manufactured and sold with a powerful,
               27

               28      automatically retracting Latch that can malfunction during foreseeable use, thereby
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 24     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 25 of 29


                   1   resulting in the Latch (and the hollow part thereof) being exposed on the back edge
                   2
                       of the doorframe – and then automatically retracting into the Locking Mechanism –
                   3
                   4   while the front door is open, including during the Incident, which made the Tesla

                   5   Model X unfit for its ordinary purpose of providing safe transportation.
                   6
                   7          91.   At all times relevant herein, Defendant Tesla, Inc. further breached the

                   8   implied warranty of merchantability as the Tesla Model X designed, manufactured
                   9
                       and sold by Defendant Tesla, Inc. was equipped with a powerful, automatically
               10
               11      retracting Latch that can malfunction during foreseeable use, thereby resulting in the

               12      Latch (and the hollow part thereof) being exposed on the back edge of the doorframe
               13
                       – and then automatically retracting into the Locking Mechanism – while the front
               14
               15      door is open, including during the Incident, and therefore the Tesla Model X would

               16      not pass without objection in the trade.
               17
               18
                              92.   At all times relevant herein, Defendant Tesla, Inc. further breached the

               19      implied warranty of merchantability because the Tesla Model X was not adequately
               20
                       contained, packaged, and labeled in that the directions and warnings that
               21
               22      accompanied the Tesla Model X did not adequately instruct its owner on the proper

               23      use of the Tesla Model X in light of the fact that the Latch can malfunction during
               24
                       foreseeable use, thereby resulting in the Latch (and the hollow part thereof) being
               25
               26      exposed on the back edge of the doorframe – and then automatically retracting into

               27

               28
   DAN TAN LAW                                                            COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  25   WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                       DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 26 of 29


                   1   the Locking Mechanism—while the front door is open, thereby causing injury to
                   2
                       drivers or passengers, including during the Incident.
                   3
                   4          93.   As a direct result of Defendant Tesla, Inc.’s breaches of the implied
                   5
                       warrant of merchantability complained herein, Mr. Izzetov suffered property
                   6
                   7   damages to his Tesla Model X and MMI has incurred serious and permanent injuries,

                   8   including broken finger, scarring, excruciating physical pain and suffering, mental
                   9
                       anguish and emotional distress from the Incident.
               10
               11             94.   By reason of the foregoing, Plaintiffs are entitled to recover for all
               12
                       general and special damages proximately caused by Defendant Tesla, Inc.’s breaches
               13
                       of the implied warranty of merchantability arising and resulting from the Incident.
               14
               15
               16
               17                                               COUNT IV
               18                     (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS)
               19
                              95.    Plaintiffs reallege and incorporate by reference all allegations in all
               20
               21      preceding paragraphs as if fully set forth herein.
               22
                              96.   Defendant Tesla, Inc. acted negligently as detailed above.
               23
               24             97.    As a proximate result of Defendant Tesla, Inc.’s acts as alleged above,
               25
                       Plaintiff MMI suffered severe emotional distress and mental suffering.
               26
               27             98.   Defendant Tesla, Inc.’s negligence was a substantial factor in causing
               28
                       Plaintiff MMI severe emotional distress and mental suffering.
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 26     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 27 of 29


                   1                                             COUNT V
                   2
                                      (NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS –
                   3
                   4                                      BYSTANDER)

                   5          99.    Plaintiffs reallege and incorporate by reference all allegations in all
                   6
                       preceding paragraphs as if fully set forth herein.
                   7
                   8          100. Defendant Tesla, Inc. acted negligently as detailed above, causing
                   9
                       injury to Plaintiff MMI.
               10
               11             101. Plaintiff Mr Izzetov was present at the scene of the Incident that caused
               12
                       injury to Plaintiff MMI.
               13
               14             102. Plaintiff Mr Izzetov was aware that the Incident was causing injury to
               15
                       Plaintiff MMI.
               16
               17             103. As a proximate result of Defendant Tesla, Inc.’s acts as alleged above,
               18      Plaintiff Mr Izzetov suffered severe emotional distress and mental suffering.
               19
               20             104. Defendant Tesla, Inc.’s negligence was a substantial factor in causing

               21      Plaintiff Mr Izzetov’s severe emotional distress and mental suffering.
               22
               23
               24
               25
               26
               27

               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                 27     WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                        Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 28 of 29


                   1                                             COUNT VI
                   2
                                                                 (DAMAGES)
                   3
                   4          105. Plaintiffs reallege and incorporate by reference all allegations in all

                   5   preceding paragraphs as if fully set forth herein.
                   6
                   7          106. Plaintiffs have suffered general and special, incidental and

                   8   consequential damages as the direct and proximate result of the acts and omissions
                   9
                       of Defendant, which damages shall be fully proven at the time of trial, including, but
               10
               11      not limited to: medical and medical related expenses, both past and future; medical

               12      and pharmaceutical expenses, past and future; wages and economic loss, past and
               13
                       future; emotional distress, and future emotional distress; damages for loss of
               14
               15      enjoyment of life, both past and future; and other ordinary, incidental and

               16      consequential damages as would be anticipated to arise under the circumstances.
               17
               18
                                                                JURY DEMAND

               19             Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby
               20
                       demand a trial by jury of this action.
               21
               22                                        REQUEST FOR RELIEF

               23             WHEREFORE, Plaintiffs respectfully request the following relief:
               24
                              1.    General damages according to proof;
               25
               26             2.    Medical, hospital, and related expenses according to proof;

               27             3.    Loss of earnings according to proof;
               28
   DAN TAN LAW                                                             COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                                  28    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                        DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
                       Case 5:19-cv-03734-SVK Document 1 Filed 06/26/19 Page 29 of 29


                   1        4.   Damages to Plaintiffs’ property;
                   2
                            5.   Interest accruing from the date of the Incident;
                   3
                   4        6.   An award to Plaintiffs for their attorneys’ fees and costs; and

                   5        7.   Such other relief as the Court deems proper.
                   6
                   7
                            Dated: June 26, 2019
                   8
                   9        Respectfully submitted,

               10                                             DAN TAN LAW
                                                              Daniel S. Tan
               11

               12
                                                              By
               13
               14
               15
               16
               17
                                                              Daniel S. Tan
               18                                             Attorney     for   Plaintiffs  Marlen
                                                              Mesutovich Izzetov and MMI (a minor)
               19
               20
               21
               22
               23
               24
               25
               26
               27

               28
   DAN TAN LAW                                                         COMPLAINT FOR PRODUCTS LIABILITY, BREACH OF
ATTORNEYS AT LAW
                                                              29    WARRANTY, PERSONAL INJURY, PAIN AND SUFFERING,
                                                                    DISFIGUREMENT AND SCARRING, LOSS OF ENJOYMENT
